                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 1 of 18



                                                           1   MARK E. FERRARIO
                                                               Nevada Bar No. 1625
                                                           2   TYLER ANDREWS
                                                               Nevada Bar No. 9499
                                                           3   GREENBERG TRAURIG, LLP
                                                               10845 Griffith Peak Drive, Suite 600
                                                           4   Las Vegas, Nevada 89135
                                                               Telephone: (702) 792-3773
                                                           5   Facsimile: (702) 792-9002
                                                               ferrariom@gtlaw.com
                                                           6   andrewst@gtlaw.com

                                                           7   Counsel for Defendant Groupon, Inc.

                                                           8                               UNITED STATES DISTRICT COURT

                                                           9                                        DISTRICT OF NEVADA

                                                          10    LAS VEGAS SKYDIVING                            Case No.: 2:18-cv-02342-APG-VCF
                                                                ADVENTURES, LLC,
                                                          11

                                                          12                          Plaintiff,                    DEFENDANT GROUPON, INC.’S
                                                                v.                                                   OPPOSITION TO PLAINTIFF’S
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13                                                          MOTION FOR SPOLIATION
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                                GROUPON, INC.,                                       SANCTIONS AND SANCTIONS
                                                          14                                                         PURSUANT TO THE COURT’S
                                                                                       Defendant.                  INHERENT AUTHORITY [DKT. 23]
                                                          15

                                                          16

                                                          17

                                                          18           Defendant, GROUPON, INC., (“Defendant” or “Groupon”), by and through its
                                                          19   undersigned counsel, GREENBERG TRAURIG, LLP, hereby submits this Opposition to
                                                          20   Plaintiff’s Motion for Spoliation Sanctions and Sanctions Pursuant to the Court’s Inherent
                                                          21   Authority. This Motion is based upon the pleadings on file herein, the attached memorandum of
                                                          22   points and authorities, and any oral argument the Court may permit at the hearing of this matter.
                                                          23           DATED this 23rd day of July, 2019.
                                                          24                                              GREENBERG TRAURIG, LLP
                                                          25                                              /s/ Tyler R. Andrews
                                                          26                                              MARK E. FERRARIO (Nevada Bar No. 1625)
                                                                                                          TYLER ANDREWS (Nevada Bar No. 9499)
                                                          27                                              Counsel for Defendant Groupon, Inc.

                                                          28

                                                                                                               1
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 2 of 18



                                                           1                                     POINTS AND AUTHORITIES
                                                           2       I.       INTRODUCTION
                                                           3            To date, discovery in this case has only affirmed what Groupon has asserted from the
                                                           4   outset: Plaintiff’s trademark and antitrust allegations have no merit whatsoever. Yet, rather than
                                                           5   concede defeat, Plaintiff’s latest ploy is to bring an unjustified spoliation motion to divert attention
                                                           6   from its deteriorating claims and salvage any possible leverage it can against Groupon.
                                                           7            Plaintiff sued Groupon on the twofold theory that (1) Groupon’s marketing platform
                                                           8   illegally “controls the prices” of the Las Vegas skydiving market; and (2) that Groupon has
                                                           9   nefariously embedded Plaintiff’s trademark “FYROSITY” into its website metadata with the aim
                                                          10   of diverting online customers from Plaintiff to Groupon’s affiliates. After this Court allowed
                                                          11   Plaintiff to conduct discovery on these issues, Plaintiff has come up with nothing to substantiate
                                                          12   either theory.
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13            For example, on the antitrust front, discovery has established that only three southern
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   Nevada skydiving companies had ever marketed their businesses on the Groupon platform at the
                                                          15   time Plaintiff filed its complaint (far from the complete market saturation alleged by Plaintiff).
                                                          16   More importantly, those skydiving companies have turned their “deals” on and off at different
                                                          17   times and maintained full control over the terms, timing, and pricing of all the deals offered to
                                                          18   their customers through the Groupon platform.
                                                          19            Similarly, on the trademark front, discovery has confirmed that Groupon never once used
                                                          20   the term “Fyrosity” in its keywords or website metadata. In fact, Groupon searched through
                                                          21   hundreds of thousands of web pages throughout its online domain and confirmed that the term
                                                          22   “Fyrosity” has appeared nowhere in the metadata underlying its website. What is more, Groupon
                                                          23   confirmed it has never bid on the keyword “Fyrosity” as part of its Search Engine Marketing, nor
                                                          24   has it ever used the term “Fyrosity” in any capacity as part of its Search Engine Marketing and
                                                          25   Search Engine Optimization efforts.
                                                          26            Out of desperation—and faced with a lawsuit it really has no good faith basis to continue
                                                          27   pursuing—Plaintiff has now manufactured unfounded allegations of spoliation.                 Plaintiff’s
                                                          28   position is based on a misunderstanding (or, worse, a deliberate misstatement) of basic website

                                                                                                                  2
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 3 of 18



                                                           1   operation and metadata principles. As explained herein, the metadata that Plaintiff accuses
                                                           2   Groupon of “destroying” is dynamic metadata – metadata created by an end user when he or she
                                                           3   enters a search term (in this case “Fyrosity”) on the search page of the Groupon website. While
                                                           4   the resulting metadata for that “Search Results” page obviously must contain whatever term was
                                                           5   searched by the user, that metadata is transient and is not “Groupon website metadata” in any
                                                           6   sense. It does not underlie the fabric of Groupon’s static website, and most importantly, it does
                                                           7   not affect in any way search engine results because such pages are not capable of being crawled
                                                           8   by search engines. Thousands of searches by end users are being conducted every minute and the
                                                           9   nearly infinite variations of transient "search page” results are not the “Groupon website.” Indeed,
                                                          10   the Court has already confirmed this point in its Order staying discovery, distinguishing between
                                                          11   Groupon’s website and Groupon’s search results pages, and finding that “Groupon search results
                                                          12   for ‘skydive Fyrosity’…“do not appear to support an infringement claim” and ordering that “no
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   further discovery is warranted on this issue at this time.” ECF 19 at 7 (emphasis added).
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   Plaintiff’s entire motion is therefore based on a disallowed and irrelevant premise.
                                                          15             When Plaintiff’s counsel spent hours deposing Pankaj Kumar (Groupon’s director of
                                                          16   Search Marketing) on this topic, he repeatedly and patiently explained these basic website
                                                          17   principles to Plaintiff’s counsel. But the explanations apparently fell on deaf ears. Even so,
                                                          18   Plaintiff’s apparent confusion on this subject could have been clarified further by Groupon had
                                                          19   Plaintiff actually followed local rules and conferred with Groupon before filing this baseless
                                                          20   motion. But Plaintiff was so eager to smear Groupon that it raced straight to court without notice,
                                                          21   failing to meet-and-confer and failing to adhere to this Court’s specific limitations in the Order to
                                                          22   Stay Discovery (ECF No. 19).
                                                          23             For all of these reasons, Plaintiff’s motion should be denied and Groupon should be
                                                          24   reimbursed for all fees and costs associated with its response to this motion.
                                                          25       II.      BACKGROUND
                                                          26             A. Plaintiff’s Lawsuit Against Groupon
                                                          27             Defendant Groupon, through its Groupon.com website, operates an online marketing
                                                          28   platform where contracting merchants can offer their customers discount vouchers for various

                                                                                                                3
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 4 of 18



                                                           1   goods, services, or experiences, including skydiving experiences. Groupon is one of many options
                                                           2   that local merchants have for marketing services on the internet along with such websites as
                                                           3   Google, Facebook, Yelp, and others.
                                                           4           Plaintiff is a company that sells tandem skydiving experiences to consumers in and around
                                                           5   Las Vegas, Nevada, under the FYROSITY trademark. Plaintiff sued Groupon, alleging antitrust
                                                           6   violations, trademark infringement, and related state-law claims. Plaintiff’s antitrust claims allege
                                                           7   that southern Nevada skydiving merchants have promoted deals on Groupon’s marketing platform
                                                           8   with skydiving prices that are somehow anticompetitive and harmful to Plaintiff. Plaintiff’s
                                                           9   trademark infringement and related claims are based on allegations that Groupon has used
                                                          10   Plaintiff’s trademark “FYROSITY” in its website metadata.
                                                          11           Relevant here are the trademark claims, which are based on two primary allegations. First,
                                                          12   LV Skydiving claims that Groupon’s website metadata includes the FYROSITY mark, thus
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   confusing consumers searching for FYROSITY on search engines and leading them instead to
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   competing Groupon Affiliates. Second, LV Skydiving claims that, in response to a public
                                                          15   Facebook post on a regional airport’s Facebook page questioning whether LV Skydiving was “on
                                                          16   Groupon,” Groupon responded by posting a link to a page of search results for the term “skydive
                                                          17   FYROSITY” in Las Vegas, which accurately states that Groupon has “No matching deals” for
                                                          18   that term, and instead displays offers from other southern Nevada skydiving merchants.
                                                          19           B. Groupon’s Motion to Dismiss, the Stay of Discovery, and Discovery Thus Far
                                                          20           Groupon filed a motion to dismiss (ECF No. 9) and a motion to stay discovery pending the
                                                          21   resolution of the motion to dismiss (ECF No. 12). Groupon’s motion to dismiss is fully briefed
                                                          22   and pending ruling by the Court. Groupon’s motion to stay discovery was granted but for two
                                                          23   narrow exceptions. First, although the Court indicated that it had “substantial concerns” regarding
                                                          24   the legitimacy of Plaintiff’s antitrust allegations of Groupon’s control over prices or competition
                                                          25   within the market, limited discovery was permitted as to “who sets the prices that appear on
                                                          26   Groupon’s website.” 1 See ECF No. 19, at 5. Second, and relevant here, the Court agreed with
                                                          27   1
                                                                 Dispositive discovery has now been conducted regarding this issue, including a 30(b)(6)
                                                          28   deposition. At this point it cannot be reasonably disputed that Groupon’s various affiliates, and
                                                               not Groupon itself, are responsible for setting customer prices on the Groupon website.
                                                                                                                 4
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 5 of 18



                                                           1   Groupon that the very search results page at issue here would not support trademark infringement
                                                           2   liability against Plaintiff, and therefore stayed all discovery as to Groupon’s post on Facebook, the
                                                           3   resulting Groupon search results page, and all related state law claims. Id. at 7 (citing Multi Time
                                                           4   Mach. v. Amazon.com, Inc., 804 F.3d 930, 933 (9th Cir. 2015) in finding that “Groupon’s search
                                                           5   results for ‘skydive Fyrosity’ do not appear to support an infringement claim” as “no reasonably
                                                           6   prudent consumer accustomed to shopping online would likely be confused as to the source of the
                                                           7   products.”) The Court permitted limited discovery only as to “any use of LV Skydiving’s mark in
                                                           8   Groupon’s website metadata” and found that “no further discovery is warranted on this [search
                                                           9   results] issue at this time.” Id. at 7-8.
                                                          10           Despite the limited nature of discovery permitted, Plaintiff has aggressively engaged in
                                                          11   expansive requests and deposition topics that stretch, if not exceed, the Stay Order’s clear
                                                          12   boundaries. See Declaration of Tyler R. Andrews Esq., (“Andrews Decl.”), attached hereto as
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   Exhibit A, at ¶ 5. For instance, Plaintiff has requested “any and all Documents that in any way,
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   in whole or in part, Concern LV Skydiving’s Mark,” “any and all Documents that in any way, in
                                                          15   whole or in part, depict the text “fyrosity,” and “any and all Documents (at any time from January
                                                          16   1, 2016 until the present) that in any way, in whole or in part, Concern [Groupon’s] Promotional
                                                          17   Efforts.” 2 Id. at ¶ 6. The scope of these requests, on its face, far exceeds the “use of LV
                                                          18   Skydiving’s mark in Groupon’s website metadata,” allowed by the Court. Plaintiff has also taken
                                                          19   two 30(b)(6) depositions, questioning Groupon representatives for nearly seven hours on topics
                                                          20   well beyond those outlined in the Court’s clear stay order. For example, Plaintiff spent a
                                                          21   substantial portion of the multi-hour deposition of Groupon’s Search Marketing director Pankaj
                                                          22   Kumar questioning him about the never-before-disclosed, unauthorized and self-serving “expert
                                                          23   report” that Plaintiff relies upon in support of this motion. See, e.g., Plaintiff’s Exhibit 7, ECF No.
                                                          24   23-7, pp. 52:21-89:9; Andrews Decl. at ¶ 7. Tellingly, the improper expert reports introduced
                                                          25

                                                          26   2
                                                                 Promotional Efforts was defined as “Your online promotional efforts Concerning the Market,
                                                          27   including, without limitation, search-engine optimization techniques (including, without
                                                               limitation, use of metadata embodiments), and keyword advertising.” The “Market” is defined in
                                                          28   the complaint as, essentially, tandem skydiving services in the Las Vegas area. See ECF No. 1, at
                                                               ¶ 11.
                                                                                                               5
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 6 of 18



                                                           1   during the Kumar deposition and attached to Plaintiff’s motion (Exhibit 8) relate exclusively to
                                                           2   the very “Groupon search results” pages that were prohibited as topics of discovery by the Court.
                                                           3   See ECF No. 19 at 8; Andrews Decl. at ¶ 8.
                                                           4           Despite this gamesmanship, Groupon has made every effort to comply with Plaintiff’s
                                                           5   requests – even when far beyond the scope of the order – in the interest of cooperation and good
                                                           6   faith and to avoid unnecessary court involvement. See Andrews Decl. at ¶ 9. In fact, Groupon’s
                                                           7   counsel has participated in at least three separate meet and confer conferences and exchanged
                                                           8   numerous communications with Plaintiff’s counsel regarding the scope and manner of discovery.
                                                           9   See Andrews Decl., at ¶ 10. Plaintiff’s counsel has never raised the issue of “spoliation” or its
                                                          10   intent to seek sanctions against Groupon during these conferences. Id.
                                                          11           C. A Brief Primer on Website Metadata
                                                          12           1. What is Website Metadata?
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13           To fully understand the flaws in Plaintiff’s spoliation argument, Groupon submits a brief
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   primer on website metadata for the Court’s convenience. Metadata is defined as “data that
                                                          15   provides       information       about      other      data.”      See       https://www.merriam-
                                                          16   webster.com/dictionary/metadata.      In the internet context, metadata is data that provides
                                                          17   information about what is on a web page – for example, the title of the webpage, a description of
                                                          18   the page, and other information about the webpage.
                                                          19           2. Static Websites Versus Dynamic Websites
                                                          20           There are two types of websites: static and dynamic. In a static website, all of the code is
                                                          21   pre-written and delivered directly from the website owner’s server to the end-user’s browser in
                                                          22   exactly the same fashion. The official website for the United States District Court, District of
                                                          23   Nevada, is a good example of a static website. The content of the pages and the underlying
                                                          24   metadata is likely stored on the server of the US District Court and delivered in that same fashion
                                                          25   to anyone who accesses the District of Nevada URL.
                                                          26           A dynamic website, by contrast, varies based on inputs from the user. A search engine
                                                          27   website is an example of a primarily dynamic website. Some of the code and metadata for the
                                                          28   website’s foundation may be pre-written and stored, but the search results pages that appear after

                                                                                                                6
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 7 of 18



                                                           1   someone enters a search in the search bar are constructed with scripting created on the user’s end
                                                           2   based on the terms the user has searched for. For example, there are virtually infinite possible
                                                           3   variations of Google search results pages, all with different dynamic metadata depending on what
                                                           4   the user entered in the search bar.
                                                           5           D. Groupon’s Website
                                                           6           Groupon’s website contains both static and dynamic components. For example, Groupon
                                                           7   has hundreds of thousands of pages with static components associated with the specific deals
                                                           8   offered merchant categories, terms and conditions, etc. The code and underlying metadata for
                                                           9   these pages are stored on Groupon’s servers and delivered in the same fashion to end users,
                                                          10   regardless of how they are accessed. For example, if you searched in Google for “Groupon Las
                                                          11   Vegas Dinner in the Sky,” one of the results would likely be for Groupon’s static webpage
                                                          12   promoting the Top of the World Restaurant in the Stratosphere Hotel.
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13           In addition to these static webpages, Groupon also has a search bar on its webpages that
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   allows Groupon customers to perform dynamic searches for specific products, merchants, deals,
                                                          15   or categories:
                                                          16

                                                          17
                                                               All corresponding search results pages from these user searches are dynamic, and are constructed
                                                          18
                                                               using the search query information provided by the end user.
                                                          19
                                                                       Put simply, when a person performs a search on Groupon, the searched-for term appears,
                                                          20
                                                               automatically and by necessity, in the dynamic metadata for the results page generated by the
                                                          21
                                                               search. Below is a clip of the purported evidence of “fyrosity” appearing in Groupon’s metadata,
                                                          22
                                                               taken from Plaintiff’s Exhibit 4:
                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                               7
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 8 of 18



                                                           1   See ECF No. 23-4. The reason that the term “skydive Fyrosity” appears here is not because
                                                           2   Groupon purposefully placed the term on its website to confuse customers or drive search engine
                                                           3   optimization. Rather, the term appears solely because the particular user chose to search for the
                                                           4   term on the Groupon website. Anyone can obtain literally any phrase in the dynamic metadata
                                                           5   they want to “appear” on a Groupon search results page by simply typing the phrase into the search
                                                           6   box. For example, when viewing the metadata for the search results on the Groupon website for
                                                           7   the exact phrase “baseless spoliation motions,” the pattern is the same 3:
                                                           8

                                                           9

                                                          10

                                                          11

                                                          12
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14           These terms are generated and appear in the metadata solely as a result of the search being
                                                          15   performed. This is not part of the Groupon metadata of its website. Importantly, Groupon search
                                                          16   results pages are not capable of being crawled by search engines like Google and therefore could
                                                          17   not drive search traffic towards Groupon. Thus, Groupon is not any more likely to appear in a
                                                          18   search engine query for “baseless spoliation motions” just because Groupon’s counsel searched
                                                          19   that term for the purpose of responding to this motion.
                                                          20           This Court has already recognized that the only relevant data at issue is “Groupon’s website
                                                          21   metadata,” meaning the metadata actually existing on Groupon’s servers and underlying its static
                                                          22   webpages. Dynamic metadata resulting from a search of a fanciful term by an end user is merely
                                                          23   temporary, it resides only in the end user’s web server. Groupon cannot possibly “possess” all
                                                          24   such metadata, and there is nothing for Groupon to preserve or destroy.
                                                          25

                                                          26   3
                                                                 This experiment can be replicated by going to the Groupon webpage and typing a term into the
                                                          27   search bar. When the results page appears, right click on the page and go to “View source.” This
                                                               will show the dynamic page source code, and whatever term was searched for will appear in the
                                                          28   same metadata locations as the terms discussed here. These terms have no relation whatsoever to
                                                               the metadata used on Groupon’s primary static website.
                                                                                                               8
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 9 of 18



                                                           1           E. Groupon’s Metadata Searches Reveal No Use of FYROSITY.
                                                           2           As Groupon’s 30(b)(6) representative explained, Groupon “searched for the term
                                                           3   “Fyrosity” in all of [Groupon’s] metadata” to see if it was present. See Transcript of 30(b)(6)
                                                           4   Deposition of Pankaj Kumar for Groupon, Inc., June 3, 2019 (“Kumar Transcript”), attached to
                                                           5   the Andrews Decl. as Exhibit 1, at 39:6-7. Kumar confirmed without exception that such metadata
                                                           6   did not exist. The reason is simple. As seen above, the code in Plaintiff’s “Salient Example” is
                                                           7   merely temporary; the “code is picking whatever is written in the search bar by the customer. So
                                                           8   this is not what we have inserted into our metadata, but this is picked…this is the way this code
                                                           9   works. If I put my name over the search bar, then my name will appear over here.” Id. at 52:14-
                                                          10   20. As he explained, it is the search terms themselves that are inserted into the metadata by virtue
                                                          11   of the search. He reiterated the same later in the deposition:
                                                          12
                                                                       Q: And therefore, at one point in time, that search content has to appear in
GREENBERG TRAURIG, LLP




                                                                       Groupon’s database, correct?
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14           A: No. It’s not going anywhere in the [Groupon website] database. It’s
                                                                       just – it stays there, and then it’s closed, and then it’s gone.
                                                          15
                                                                       Q: Stays where?
                                                          16

                                                          17           A: On the metadata, it comes temporarily and then goes away.

                                                          18           Q: Okay. So it goes temporarily into the metadata?
                                                          19           A: When somebody is searching for that particular term, then it goes into
                                                                       that. Search for my name, it will go there, and it is not going anywhere or
                                                          20
                                                                       it's not getting stored anywhere.
                                                          21   See Kumar Transcript, at 78:2-15 (objection omitted). In short, a consumer search for any term at
                                                          22   all will temporarily appear in the metadata of that particular search results page.
                                                          23           F. The Link to Search Results Does Not Support Plaintiff’s Spoliation Argument.
                                                          24           Plaintiff makes much of the fact that this case involves the posting of a link on Facebook
                                                          25   to search results, not merely a consumer search. Plaintiff is apparently arguing that because this
                                                          26   search query link can be clicked on and re-run from the Facebook link (which, in turn, creates an
                                                          27   additional “linkID” in the source code), there must be instances of metadata that permanently exist
                                                          28   somewhere on the internet. However, Groupon’s 30(b)(6) representative debunked this very issue:
                                                                                                                 9
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 10 of 18



                                                           1   Q: And are you saying, then, that the existence of the Fyrosity text only will arise if someone
                                                           2   clicks into that link on Facebook? A: Yeah. See Kumar Transcript, p. 81:20-23. In fact, the
                                                           3   representative explained that he and his team had checked the archival logs for any uses of
                                                           4   Fyrosity, but that it wasn’t there because that portion of the code (containing the search term
                                                           5   “Fyrosity”) was temporary; the line of code with “fyrosity” in it goes away when the page is closed.
                                                           6   See id., at 100:7-102:3.
                                                           7           Indeed, the same type of experiment can be performed using a link to a search as opposed
                                                           8   to a search. An emailed link to a search for “improper discovery tactics” 4 on Groupon led to a
                                                           9   Groupon search results page that included the following source code:
                                                          10

                                                          11

                                                          12
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14
                                                               Again, this is temporary dynamic metadata that exists simply by virtue of the search, and exists
                                                          15
                                                               nowhere within Groupon’s actual website metadata.
                                                          16
                                                                       Put another way, the link at issue in this lawsuit simply recreates the search from scratch.
                                                          17
                                                               Other than identifying that the search was re-created from a link, there is no difference in output
                                                          18
                                                               between clicking the link or manually searching for “Skydive Fyrosity” in “Las Vegas” from
                                                          19
                                                               within Groupon’s search bar. Of note, no metadata is “destroyed” by clicking the link; rather, the
                                                          20
                                                               resulting dynamic metadata (including the temporary “skydive fyrosity” term) can be accessed to
                                                          21
                                                               this day by merely clicking the link again.
                                                          22
                                                                       In any event, as noted above, this Court expressly stayed discovery as to the trademark
                                                          23
                                                               allegations relating to the Facebook link and the resulting Groupon search results. See ECF No.
                                                          24
                                                               19, at 7. Accordingly, this motion – which is based entirely on whether permanent metadata
                                                          25
                                                               underlies the Facebook link – is both procedurally and substantively improper.
                                                          26
                                                               4
                                                          27    The link was: https://www.groupon.com/browse/las-vegas?lat=36.17&lng=-
                                                               115.14&query=improper+discovery+tactics&address=Las+Vegas%2C+NV&division=las-
                                                          28   vegas&locale=en_US.

                                                                                                               10
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 11 of 18



                                                           1       III.      ARGUMENT
                                                           2       A. Plaintiff’s Motion Should Be Denied Outright Because Plaintiff Failed to Meet and
                                                           3              Confer on the Alleged Spoliation Issue.
                                                           4              Because Plaintiff failed to meet and confer before filing the instant discovery motion, the
                                                           5   motion should not be considered. Pursuant to LR 26-7, discovery motions will not be considered
                                                           6   unless the movant (1) has made a good faith effort to meet and confer as defined in LR IA 1-3(f)
                                                           7   before filing the motion, and (2) includes a declaration setting forth the details and results of the
                                                           8   meet-and-confer conference about each disputed discovery request. Here, Plaintiff never informed
                                                           9   Groupon or its counsel that it believed spoliation was at issue in any form. 5 Indeed, the rationale
                                                          10   for a meet-and-confer in this situation is undeniable: Plaintiff apparently believes that Groupon has
                                                          11   relevant metadata that it has not disclosed through discovery. Rather than running to the Court with
                                                          12   a needless incendiary sanctions motion, Plaintiff could have simply discussed the issue with
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   Groupon, clarified whether or not Groupon is intentionally withholding certain forms of metadata,
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   and worked towards an acceptable resolution. Plaintiff, however, did not even request a meet-and-
                                                          15   confer before accusing Groupon of bad faith conduct. Instead, Plaintiff filed this surprising motion
                                                          16   as a sandbagging tactic, made even more unreasonable given that Plaintiff has met and conferred
                                                          17

                                                          18
                                                               5
                                                          19       Although the District of Nevada has sometimes held that sanctions motions arising out of
                                                               discovery disputes are not subject to meet and confer requirements, see, e.g., Barnum v. Equifax
                                                          20   Info. Servs., LLC, 2018 U.S. Dist. LEXIS 115543 (D. Nev. 2018) (relying on cases involving Rule
                                                               37(c) and (d)), this does not apply to motions involving spoliation under Fed. R. Civ. P. 37(e). As
                                                          21   several federal courts have confirmed, spoliation is a discovery issue requiring a meet and confer.
                                                               See Travelers Prop. Cas. Co. of Am. v. Mountaineer Gas Co., No. 2:15-cv-07959, 2018 U.S. Dist.
                                                          22   LEXIS 43208, at *16-17 (S.D. W. Va. Mar. 16, 2018) (“Spoliation motions are the product of
                                                          23   discovery disputes…requir[ing] the parties to certify that they conferred in good faith.”); Davila
                                                               v. Teeling, 2017 U.S. Dist. LEXIS 181454, at *2 (E.D. Wis. Nov. 2, 2017) (noting that “[t]here are
                                                          24   a number of potential procedural problems with Plaintiff’s motions, including a failure to meet and
                                                               confer with opposing counsel about spoliation…”); Lafountaine v. Reishus, 2014 U.S. Dist. LEXIS
                                                          25   120357, at *77 (D. Minn. July 16, 2014) (noting party had failed to satisfy meet and confer
                                                               requirement prior to filing a spoliation motion); see generally Aspen Med. Prods. v. United
                                                          26   Airlines, 2016 U.S. Dist. LEXIS 184978, at *1 (C.D. Cal. Jan. 13, 2016) (taking spoliation motion
                                                          27   off calendar and vacating hearing for failure to comply with local rule requiring conference before
                                                               filing); Lopez v. Vidljinovic, 2016 U.S. Dist. LEXIS 111295, at *13 (N.D. Ill. Aug. 22, 2016) (“If
                                                          28   Plaintiff has a spoliation argument to assert, he should meet-and-confer with defense counsel, and,
                                                               if resolution proves elusive, file a motion.”).
                                                                                                                  11
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 12 of 18



                                                           1   with Groupon’s counsel on several other discovery issues, all of which were resolved without Court
                                                           2   involvement as a result. As such, Plaintiff’s instant motion is improper and should be rejected.
                                                           3       B. Plaintiff’s Motion Should be Denied Because Plaintiff has Not Met its Burden as to
                                                           4           Spoliation.
                                                           5           Even if this Court reaches the merits of the motion, Plaintiff has failed to demonstrate any
                                                           6   evidence of Groupon’s alleged spoliation. Spoliation is the destruction of, alteration of, or failure
                                                           7   to preserve evidence. See, e.g., Smith v. Wal-Mart Stores, Inc., 2014 U.S. Dist. LEXIS 83005, at
                                                           8   *14 (D. Nev. June 17, 2014) (Ferenbach, M.J.) (“Spoliation is the destruction or significant
                                                           9   alteration of evidence, or the failure to preserve property for another's use as evidence in pending
                                                          10   or reasonably foreseeable litigation.”). As of 2015, Federal Rule 37(e) provides the relevant
                                                          11   standard for sanctioning such conduct; given both the severity of the accusation and the severity
                                                          12   of the effect of spoliation on a case, courts treat it with great caution.
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13           As an initial matter, “before a court will sanction a party for spoliation of relevant evidence,
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   the moving party must demonstrate that the relevant evidence existed.” See Garcia-Garrido v.
                                                          15   Outback Steakhouse of Fla., LLC, 2018 U.S. Dist. LEXIS 90192, at *12-13 (D. Nev. May 30,
                                                          16   2018). A court may then impose sanctions under Rule 37(e) only if it finds “(1) [the party] failed
                                                          17   to preserve ESI ‘that should have been preserved’ in anticipation or conduct of litigation; (2) the
                                                          18   information was lost because [the party] failed to take reasonable steps to preserve it; (3) the ESI
                                                          19   cannot be restored or replaced; and (4) the plaintiffs were prejudiced by the loss.” Small v. Univ.
                                                          20   Med. Ctr., No. 2:13-cv-0298-APG-PAL, 2018 U.S. Dist. LEXIS 134716, at *236-37 (D. Nev. July
                                                          21   31, 2018). Only if all of these prerequisites are met may a court issue sanctions, and even then,
                                                          22   those sanctions must be no greater than necessary to cure the actual prejudice caused by the loss
                                                          23   of evidence. Id. The most severe sanctions, such as the adverse inferences sought by Plaintiff,
                                                          24   may be imposed only if the Court finds that the party acted with intent to deprive. Id. Here, despite
                                                          25   admitting that it bears the burden of proof (ECF No. 23, at 5), Plaintiff fails to meet a single
                                                          26   necessary requirement to establish spoliation. As such the motion should be denied.
                                                          27           First, Plaintiff has come forward with nothing indicating that there was any use of
                                                          28   FYROSITY in Groupon’s searchable website metadata. See Putscher v. Smith's Food & Drug

                                                                                                                  12
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 13 of 18



                                                           1   Ctrs., 2014 U.S. Dist. LEXIS 85024, at *18 (D. Nev. June 20, 2014) (Ferenbach, M.J.) (denying
                                                           2   motion for spoliation sanctions where the plaintiff had come forward with no evidence that certain
                                                           3   surveillance footage ever existed to begin with); Smith v. Wal-Mart Stores, Inc., 2014 U.S. Dist.
                                                           4   LEXIS 83005, at *16 (“Smith's motion for spoliation sanctions is meritless. There is no indication
                                                           5   that relevant evidence ever existed.”). Plaintiff’s ignorance as to the difference between dynamic
                                                           6   and static webpages can certainly not serve as the basis for “spoliation” against Groupon. Indeed,
                                                           7   Plaintiff’s only purported evidence on this point -- temporary dynamic webpage metadata
                                                           8   generated by a search query – has no connection whatsoever to actual instances of FYROSITY in
                                                           9   use on Groupon’s website servers. As explained above, Groupon’s 30(b)(6) representative
                                                          10   testified that this metadata does not exist, and that search terms are temporary and therefore not
                                                          11   stored on Groupon web servers.
                                                          12           Given these facts, the false premise underlying Plaintiff’s entire motion falls apart. As one
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   federal court remarked, a court “cannot simply assume that, because [the plaintiff] is in possession
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   of certain emails between [the defendant] and [the plaintiff] that [the defendant] did not produce
                                                          15   in this case, that other e-mails between the companies or internal [defendant] emails must have
                                                          16   existed and were not produced.” See Point Blank Sols., Inc. v. Toyobo Am., Inc., 2011 U.S. Dist.
                                                          17   LEXIS 42239, at *67 (S.D. Fla. Apr. 5, 2011) (emphasis in original); see generally Epstein v. Toys-
                                                          18   R-Us Del., Inc., 277 F. Supp. 2d 1266, 1276-77 (S.D. Fla. 2003) (failure to produce video of
                                                          19   incident was not evidence that the video ever existed or had subsequently been destroyed, as would
                                                          20   be required for a claim for destruction of the tape). Here, no data was destroyed; the link is still
                                                          21   active and can be clicked again at any time.
                                                          22           To bolster its position, Plaintiff relies on an improper 27-page supplemental “expert report”
                                                          23   which responds to Groupon’s 30(b)(6) witness’ testimony and hypothesizes that some theoretical
                                                          24   use of the term “Fyrosity” might exist on Groupon’s web server log files as a result of the Facebook
                                                          25   link and resulting search results page. See ECF No. 23, Exhibit 8, at ¶ 35. As an initial matter,
                                                          26   the entire report should be excluded as it relates exclusively to the very discovery topics prohibited
                                                          27   in this Court’s stay Order. See ECF No. 19 at 7-8. Yet even setting aside the report’s blatant
                                                          28   impropriety, and even assuming that Plaintiff’s “expert” is correct that some other FYROSITY

                                                                                                                13
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 14 of 18



                                                           1   dynamic metadata might exist undiscovered somewhere out in the vast internet ether, this would
                                                           2   not amount to spoliation. See, e.g., Garcia-Garrido, 2018 U.S. Dist. LEXIS 90192, *12-13
                                                           3   (argument that defendant “destroyed evidence” by “failing to conduct a more thorough
                                                           4   investigation” rejected and spoliation motion denied). In fact, Plaintiff has not even alleged that
                                                           5   Groupon “destroyed” the supposed metadata at issue here. At the very most, Plaintiff could have
                                                           6   (and should have) brought a motion to compel any additional information that it believes exists
                                                           7   but that has not yet been produced.
                                                           8           Second, Plaintiff has failed to show that any information was lost because Groupon failed
                                                           9   to take reasonable steps to preserve it. Indeed, Plaintiff has no evidence that any information was
                                                          10   “lost,” in the first place, as Plaintiff clearly maintains the very same “Salient Example” it alleges
                                                          11   was “disclaimed” by Groupon. But even accepting Plaintiff’s argument that Groupon somehow
                                                          12   destroyed or altered the very evidence that remains in Plaintiff’s own possession, Plaintiff certainly
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   has no evidence that Groupon failed to take reasonable steps to “preserve” any dynamic webpage
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   metadata, which by its very nature cannot be “owned” by Groupon or “preserved” in any
                                                          15   meaningful sense. Likewise, Plaintiff has not shown that if information was lost, it cannot be
                                                          16   easily restored or replaced (which here can be done by simple typing in the same query into the
                                                          17   Groupon.com search box, as explained above). Failure to demonstrate this requirement is fatal to
                                                          18   Plaintiff’s motion.
                                                          19           Third, even if Plaintiff’s allegations somehow gave rise to spoliation, Plaintiff has not
                                                          20   stated how it was prejudiced by the alleged loss. Plaintiff argues that it need not show prejudice
                                                          21   where there was an “intent to deprive,” but again, Plaintiff has not demonstrated how or why
                                                          22   Groupon “intended to deprive” Plaintiff of anything. At most, Plaintiff’s entire motion is based
                                                          23   on a semantic disagreement over the term “metadata,” caused by Plaintiff’s misunderstanding of
                                                          24   simple website operation – again, one that could have likely been resolved had Plaintiff bothered
                                                          25   to meet and confer before filing a motion accusing Groupon of bad faith spoliation.
                                                          26           Further, Plaintiff could not possibly suffer prejudice here because even assuming Plaintiff’s
                                                          27   position was accurate, dynamic webpage metadata cannot give rise to liability for trademark
                                                          28   infringement. Even in the rare instances where courts have found liability for infringement based

                                                                                                                14
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 15 of 18



                                                           1   on metadata use in the past, the cases are largely set during the internet’s early days where
                                                           2   competitors sometimes intentionally placed metatags on their site for the very purpose of confusing
                                                           3   consumers. A competing cola company, for example, might embed the word “PEPSI” as a meta-
                                                           4   tag in its website code to “trick” search engines into returning its page as a result when a consumer
                                                           5   searched for “Pepsi” instead. As explained in Groupon’s motion to dismiss, this tactic died off
                                                           6   years ago, and no modern search engines continue to use metatags for this purpose. See, e.g.,
                                                           7   Network Automation, Inc. v. Advanced Systems Concepts, Inc., 638 F.3d 1137, 1146 n. 3 (9th Cir.
                                                           8   2011) (“Modern search engines such as Google no longer use metatags. Instead they rely on their
                                                           9   own algorithms to find websites.”).
                                                          10           But even assuming this practice was still in use, the dynamic “metadata” at issue in
                                                          11   Plaintiff’s motion has nothing to do with the intentional placement of a competitor’s trademark in
                                                          12   the underlying code of Groupon’s website. Rather, the alleged metadata in Plaintiff’s “Salient
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   Example” is incidentally generated as a result of the posted search query. It would be literally
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   impossible for Groupon (or any search engine, for that matter) to control the various search queries
                                                          15   entered in order to create the dynamic metadata at issue. It certainly could not “place” such
                                                          16   metadata to “confuse” customers regarding LV Skydiving or its trademarks.
                                                          17           For all of the above reasons, this Court should find that no spoliation occurred, and
                                                          18   therefore deny Plaintiff’s motion for spoliation sanctions.
                                                          19       C. Plaintiff’s Request for Sanctions Against Groupon Should Be Denied.
                                                          20           Plaintiff asks for a panoply of extraordinary relief for Groupon’s alleged “spoliation”: not
                                                          21   only attorneys’ fees, costs, and monetary sanctions, but also an adverse inference and a
                                                          22   presumption that Groupon is liable for all of Plaintiff’s intellectual-property related claims.
                                                          23   Needless to say, these requested sanctions are baseless and unwarranted.
                                                          24           Plaintiff is limited to seeking sanctions under Rule 37. 6 Rule 37(e) provides a two-part
                                                          25   framework for sanctions. Under Rule 37(e)(2), it is “only upon finding that the party acted with
                                                          26

                                                          27
                                                               6
                                                                 Plaintiff requests sanctions both under Rule 37 and the court’s inherent authority. Neither are
                                                               appropriate for the reasons stated herein, but after the 2015 amendments to Rule 37, use of the
                                                          28   inherent authority for spoliation sanctions regarding ESI is expressly foreclosed. See Advisory
                                                               Committee Notes, Fed. R. Civ. P. 37 (explaining that because the rule now authorizes specific
                                                                                                               15
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 16 of 18



                                                           1   the intent to deprive” the other party of the information’s use in litigation that the Court may order
                                                           2   the “severe” sanctions of a presumption “that the lost information was unfavorable to the party
                                                           3   that lost it, permissive or mandatory instruction to the jury that the information was unfavorable
                                                           4   to the party, or the dispositive sanctions of dismissal or default.” See Fed. R. Civ. P. 37(e)(2)
                                                           5   (emphasis added); Small, 2018 U.S. Dist. LEXIS 134716, at *233. “Intent to deprive” does not
                                                           6   encompass negligence or even gross negligence. See Advisory Committee Notes to Rule 37.
                                                           7   Plaintiff has not come close to meeting this high standard here. See Gaina v. Northridge Hosp.
                                                           8   Med. Ctr., 2018 U.S. Dist. LEXIS 223852 at *13-15 (C.D. Cal. Nov. 21, 2018) (court found “no
                                                           9   intent to deprive” defendant and no basis to impose the “harsh” and “severe” sanctions available
                                                          10   under Rule 37(e)(2) even when plaintiff sold cell phone containing important text messages
                                                          11   relevant to case); Porter v. City & Cty. of S.F., 2018 U.S. Dist. LEXIS 151349, at *12-13 (N.D.
                                                          12   Cal. Sep. 5, 2018) (deletion of recorded phone call pursuant to data retention policy, despite having
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   received a preservation notice, was insufficient to trigger 37(e)(2) where there was no evidence
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   that the defendant intentionally spoliated the recording.)
                                                          15           Accordingly, even if spoliation had occurred here, sanctions would be limited to those
                                                          16   authorized under Rule 37(e)(1). That provision simply allows the court to, “upon finding
                                                          17   prejudice” to the moving party, “order measures no greater than necessary to cure the prejudice.”
                                                          18   See Fed. R. Civ. P. 37(e)(1). Here, Plaintiff has not demonstrated any prejudice as a result of
                                                          19   Groupon’s allegedly incomplete search for FYROSITY metadata, so it is impossible to know what
                                                          20   sanctions could even theoretically “cure” the alleged wrongdoing. Where there has been no
                                                          21   prejudice, sanctions are not warranted. Hernandez v. Tulare Cty. Corr. Ctr., 2018 U.S. Dist.
                                                          22   LEXIS 21159, at *17 (E.D. Cal. Feb. 7, 2018) (sanctions not warranted where county deleted video
                                                          23   evidence of plaintiff’s injury, where the plaintiff was not prejudiced by the loss). As neither prong
                                                          24

                                                          25

                                                          26   measures a court may employ if information that should have been preserved is lost, the rule
                                                          27   “forecloses reliance on inherent authority or state law to determine when certain measures should
                                                               be used.”); see also Newberry v. Cty. of San Bernardino, 750 F. App'x 534, 537 (9th Cir. 2018)
                                                          28   (unpublished disposition) (noting that Rule 37(e) was the proper vehicle for spoliation sanctions
                                                               motions post-2015 amendments).
                                                                                                                16
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 17 of 18



                                                           1   of Rule 37(e) has been met, this Court should deny sanctions even assuming Plaintiff’s motion
                                                           2   held merit..
                                                           3       D. This Court Should Award Groupon Reimbursement of Fees and Costs from Plaintiff.
                                                           4             This Court should award Groupon sanctions against Plaintiff pursuant to LR IA 11-8
                                                           5   covering all fees and costs necessary in responding to the motion. The Court may, “after notice
                                                           6   and an opportunity to be heard, impose any and all appropriate sanctions on an attorney or party
                                                           7   who…fails to comply with these rules; or…fails to comply with any order of this court.” See LR
                                                           8   IA 11-8. Further, “…the court may impose appropriate sanctions under LR IA 11-8 for a party’s
                                                           9   failure to comply with the meet-and-confer requirement.” See LR IA 1-3.
                                                          10             Sanctions are warranted here. Not only did Plaintiff fail to meet-and-confer, Plaintiff
                                                          11   violated this court’s clear order limiting discovery by engaging in prohibited expert discovery, and
                                                          12   compounded this error by filing a needless motion accusing Groupon of bad faith misconduct
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13   based solely on Plaintiff’s own flawed understanding of dynamic website metadata and how the
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14   internet actually works. Accordingly, sanctions in the amount of the attorneys’ fees and costs
                                                          15   incurred by Groupon in responding to this baseless spoliation motion are warranted.
                                                          16       IV.      CONCLUSION
                                                          17             In light of the foregoing, Groupon respectfully requests that this Court DENY Plaintiff’s
                                                          18   motion for sanctions, and award Groupon all reasonable attorney’s fees and costs incurred in
                                                          19   responding to Plaintiff’s unnecessary and wasteful motion.
                                                          20              DATED this 23rd day of July, 2019.
                                                          21                                                GREENBERG TRAURIG, LLP
                                                          22                                                /s/ Tyler R. Andrews
                                                          23                                                MARK E. FERRARIO
                                                                                                            Nevada Bar No. 1625
                                                          24                                                TYLER ANDREWS
                                                                                                            Nevada Bar No. 9499
                                                          25                                                10845 Griffith Peak Drive, Suite 600
                                                                                                            Las Vegas, NV 89135
                                                          26

                                                          27                                                Counsel for Defendant Groupon, Inc.

                                                          28

                                                                                                                17
                                                               ACTIVE 44767098v2
                                                               Case 2:18-cv-02342-APG-VCF Document 24 Filed 07/23/19 Page 18 of 18



                                                           1
                                                                                                CERTIFICATE OF SERVICE
                                                           2
                                                                       Pursuant to Fed. R. Civ. P. 5(b), I hereby certify that on the 23rd day of July, 2019, a true
                                                           3
                                                               and correct copy of the foregoing Defendant Groupon, Inc.’s Opposition to Plaintiff’s Motion
                                                           4
                                                               for Sanctions was filed electronically via the Court’s CM/ECF system. Notice of filing will be
                                                           5
                                                               served on all parties by operation of the Court’s EM/ECF system, and parties may access this
                                                           6
                                                               filing through the Court’s CM/ECF system.
                                                           7

                                                           8
                                                                                                              /s/ Andrea Lee Rosehill
                                                           9                                                  An employee of GREENBERG TRAURIG, LLP
                                                          10

                                                          11

                                                          12
GREENBERG TRAURIG, LLP
                   10845 Griffith Peak Drive, Suite 600




                                                          13
                       Telephone: (702) 792-3773
                       Facsimile: (702) 792-9002
                       Las Vegas, Nevada 89135




                                                          14

                                                          15

                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                                18
                                                               ACTIVE 44767098v2
